The offense is selling intoxicating liquor; the punishment confinement in the penitentiary for one year.
Appellant based an application for a change of venue on the two statutory grounds. The issue being joined, he waived the first ground and offered proof on the question of there being a dangerous combination against him instigated by influential persons. He averred that by reason of such combination he could not expect a fair trial. We deem it unnecessary to recite the testimony heard by the trial court. Appellant wholly failed to show that such combination existed.
Appellant's motion for a new trial was based in part on newly discovered evidence. The order of the trial court overruling the motion recites that evidence was heard. The evidence is not brought forward. We must, therefore, indulge the presumption that the court's action in overruling the motion was correct, and that the trial court acted upon evidence which was sufficient to justify his action. Sykes v. State,2 S.W.2d 863.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 558